          Case 19-02190-MBK  Doc 1-1 Filed 10/18/19 Entered 10/18/19 17:18:26                        Desc
                        UNITED STATES
                                   SummonsBANKRUPTCY
                                               Page 1 of 1   COURT
                                  DISTRICT OF NEW JERSEY
In the matter of:
HIGH BRASS FARM LAND HOLDINGS, LLC.

                                             Debtor

HIGH BRASS FARM LAND HOLDINGS, LLC


                                             Plaintiff(s)
                                                                   Case No.             19-25217(MBK)
                                                                                     ______________________
v.
BANK OF AMERICA
                                                                   Adversary No.     ______________________

                                             Defendant(s)


                     SUMMONS AND NOTICE OF PRETRIAL CONFERENCE
                            IN AN ADVERSARY PROCEEDING
YOU ARE SUMMONED and required to submit a motion or answer to the complaint which is attached to this
summons to the clerk of the bankruptcy court within 30 days after the date of issuance of this summons,
except that the United States and its offices and agencies shall file a motion or answer to the complaint within
35 days.

                    Address of Clerk      United States Bankruptcy Court for the District of
                                          New Jersey
                                          Clarkson S. Fisher US Courthouse
                                          402 East State Street
                                          Trenton, NJ 08608
At the same time, you must also serve a copy of the motion or answer upon the plaintiff’s attorney.

                    Name and Address of     Edmond M. George Esq.
                    Plaintiff’s Attorney    Obermayer Rebmann Maxwell & Hippel LLP
                                            1120 Route 73, Suite 420
                                            Mount Laurel, NJ 08054
If you make a motion, your time to answer is governed by Fed.R.Bankr.P. 7012.
YOU ARE NOTIFIED that a pretrial conference of the proceeding commenced by the filing of the complaint will
be held at the following time and place.

                     Address                               Courtroom:
                    United States Bankruptcy Court for the
                                                                          #8
                    District of New Jersey                 Date and Time:
                    Clarkson S. Fisher US Courthouse
                    402 East State Street
                    Trenton, NJ 08608
       IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR
     CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT
             MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

                                                            James J. Waldron, Clerk

Date: ___________________________________
      10/18/2019                                            By: ______________________________________
                                                                           Deputy Clerk

MEDIATION OF ALL DISPUTES IS ENCOURAGED AND IS AVAILABLE PURSUANT TO D.N.J. LBR 9019-2. THE
PRACTITIONER’S GUIDE TO THE MEDIATION PROCESS IS AVAILABLE IN THE BANKRUPTCY COURT CLERK’S
OFFICE, IN EACH COURTROOM, AND ON THE COURT’S WEB SITE: www.njb.uscourts.gov. THE GUIDE CONTAINS
AN OVERVIEW OF THE MEDIATION PROCESS, SAMPLE FORMS, THE REGISTER OF MEDIATORS AND
APPLICABLE LOCAL RULES.
                                                                                     rev.12/1/09
